IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41212
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EVARISTO PEREZ-QUESADA,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-00-CR-212-1
                       - - - - - - - - - -
                           June 5, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Evaristo Perez-Quesada (Perez) appeals his conviction for

possession with intent to distribute 598 kilograms of marihuana

in violation 21 U.S.C. §§ 841(a)(1) & (b)(1)(B).   He contends

that the prosecutor improperly elicited testimony from two

officers that Perez had requested an attorney when questioned

after his arrest.   He argues that the prosecutor exacerbated

these alleged errors and effectively shifted the Government’s

burden of proof by commenting during closing argument on Perez’s



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-41212
                                 -2-

failure to explain the inconsistent statements he made at the

Border Patrol checkpoint.

     Perez did not object at trial to any of the comments he now

challenges.   Therefore, we review only for plain error.    United

States v. Fletcher, 121 F.3d 187, 196 (5th Cir. 1997); FED. R.

CRIM. P. 52(b).   It is implicit in Miranda v. Arizona, 384 U.S.

436 (1966), that a defendant will not be penalized for his

silence after being advised of his rights.   See Doyle v. Ohio,

426 U.S. 610, 618 (1976).   However, even if Perez could establish

error based on the witnesses’ comments and the prosecutor’s

closing argument, he has not shown that this error affected his

substantial rights given the weight of the evidence against him.

See United States v. Laury, 985 F.2d 1293, 1304 (5th Cir. 1993).

     In the absence of plain error, Perez’s conviction is

AFFIRMED.